     Case 1:20-cv-00358-NONE-JLT Document 16 Filed 06/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                 No. 1:20-cv-00358-NONE-JLT (PC)
12                        Plaintiff,                   ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS AND DENYING
              v.
                                                       MOTION FOR PRELIMINARY INJUNCTION
14    J. CEBALLOS, et al.,
                                                       (Doc. Nos. 8-9, 11)
15                        Defendants.
16

17           Plaintiff Shikeb Saddozai is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United
19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On May 19, 2020, the assigned magistrate judge filed findings and recommendations,
21   recommending that plaintiff’s motion for a preliminary injunction (Doc. Nos. 8-9) be denied.
22   (Doc. No. 11.) The magistrate judge found that plaintiff failed to show that he is likely succeed
23   on the merits of his claims or that he will suffer irreparable harm if the court denies his requested
24   preliminary relief. (Id. at 2-3). The magistrate judge also found that plaintiff’s requested
25   injunction is unrelated to the claims asserted in his complaint pending before this court. (Id. at 3.)
26   The findings and recommendations were served on plaintiff and provided him fourteen (14) days
27   to file objections thereto. (Id. at 3.)
28   /////
     Case 1:20-cv-00358-NONE-JLT Document 16 Filed 06/02/20 Page 2 of 2


 1          Plaintiff filed timely objections on May 28, 2020. (Doc. No. 14.) In those objections,

 2   plaintiff raises claims against the prison law library supervisor, M. Lirones. Plaintiff alleges that

 3   Lirones has engaged in retaliatory conduct against plaintiff because plaintiff filed an inmate

 4   grievance regarding denials of his access to the prison law library. (See id. at 1-4.)

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 6   de novo review of this case. Having carefully reviewed the file, including plaintiff’s objections,

 7   the court finds the findings and recommendations to be supported by the record and proper

 8   analysis. Plaintiff has not shown that he will suffer irreparable harm if the court denies his

 9   request for preliminary relief, and the claims advanced in his objections, like those in his motion
10   for a preliminary injunction, are unrelated to the claims asserted in his pending complaint.

11   (Compare Doc. No. 1 with Doc. Nos. 8-9, 14.)

12          Accordingly,

13          1.      The findings and recommendations filed on May 19, 2020 (Doc. No. 11) are

14                  adopted in full; and,

15          2.      Plaintiff’s motion for a preliminary injunction (Doc. Nos. 8-9) is denied.

16   IT IS SO ORDERED.
17
        Dated:     June 2, 2020
18                                                      UNITED STATES DISTRICT JUDGE

19
20

21

22

23

24

25

26
27

28
                                                        2
